COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Robert Foran v. Cameron Roesle and Robert W. Berleth

Appellate case number:    01-21-00556-CV

Trial court case number: 19-DCV-267154

Trial court:              400th District Court of Fort Bend County

        On January 27, 2022, this Court advised the parties that it could not determine whether an
automatic stay as to the instant appeal was in effect in light of the bankruptcy of Preferred
Ready-Mix LLC, which filed a chapter 11 bankruptcy petition, Cause No. 21-33369 in the U.S.
Bankruptcy Court for the Southern District of Texas, Houston Division. The Court asked the
parties to respond within ten days, explaining whether this appeal should be stayed in light of the
bankruptcy.

       On January 31, 2022, appellee Cameron Roesle filed an “Emergency Motion to Extend
Time,” requesting an extension of time in which to respond to the Court’s January 27, 2022
notice. Appellee advised in the motion that a February 23, 2022 hearing in bankruptcy court
may affect this appeal. Appellee’s motion is granted. The deadline for the parties to respond to
this Court’s notice is February 28, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: February 3, 2022